DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 12-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110070826 A1 (Korchev), in view of US 20100277304 A1 (Hat), and in further view of US 20180322623 A1 (Memo), Deng, Sheng, Lan Du, Chen Li, Jun Ding, and Hongwei Liu. "SAR automatic target recognition based on Euclidean distance restricted autoencoder." IEEE Journal of Selected Topics in Applied Earth Observations and Remote Sensing 10, no. 7 (2017): 3323-3333 (Deng) and US 20200065635 A1 (Lim).
Regarding Claims 1, 12 and 19, Korchev teaches:
an image process and apparatus that uses models assisted classification to identify target objects from SAR image; the models 2110 are used to generate synthetic masks as in Figs. 25A-C of bright area mask, shadow mask and background mask; real SAR image 2104 also goes through similar process to be segmented into similar segments as in 2106-2108;  neural networks may be used for a SAR regression render 2112 [0135] to extract features (i.e. latent vectors), a classifier 2116 classifies based on real image data and synthetic data for target detection as in 2116-2118; Figs. 16-18, illustrate rendering of shadows according to a 3D objects).
Korchev does not teach explicitly on a voxel model. However, Memo teaches (Memo: Fig. 5B, a process to vocalize 3D model).

Korchev does not teach explicitly on using autoencoder for classification and reconstruction of image. However, Deng teaches (Deng: p3324-3325, Section II, a deep learning method with autoencoder is used for classification and reconstruction for output as in Fig. 1, where Lim Fig. 1-6 further provide a detailed flow of using autoencoder for object detection).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Korchev with using autoencoder for classification and reconstruction of image as further taught by Deng. The advantage of doing so is to provide a mechanism to adopt to limited training in SAR automatic target recognition (Deng: Intro).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Korchev with using autoencoder for classification and reconstruction of image as further taught by Lim. The advantage of doing so is to provide a mechanism to train and detect target object when number of datasets are small (Lim: [0003]).
Regarding Claims 2, 13 and 20, Korchev as modified teaches all elements of Claims 1, 12 and 19 respectively. Korchev as modified further teaches:
The apparatus of claim 1, wherein input received at the auto-encoder lacks real images of the target object (Lim: Figs. 1-6 and [0042]-[0098]).
Claims 3-8, 10, 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110070826 A1 (Korchev), in view of US 20100277304 A1 (Hat), and in further view of US 20180322623 A1 (Memo), Deng, Sheng, Lan Du, Chen Li, Jun Ding, and Hongwei Liu. "SAR automatic target recognition based on Euclidean distance restricted autoencoder." IEEE Journal of Selected Topics in Applied Earth Observations and Remote Sensing 10, no. 7 (2017): 3323-3333 (Deng), US 20200065635 A1 (Lim) and US 10229346 B1 (Kim).
Regarding Claims 3, 4-5, 8, 10 and 14-16, Korchev as modified teaches all elements of Claims 1 and 12 respectively. Korchev as modified further teaches (Korchev: Figs. 21-21, a neural network may be used in render and classifier; Deng: Section II uses deep learning based on autoencoder for target classification). Korchev as modified does not teach explicitly a detailed neural network configuration. However, Kim teaches:
The apparatus of claim 1, wherein the sub-encoder comprises a plurality of convolution layers and a plurality of pooling layers interspersed with the convolution layers, and wherein the sub-encoder is trained, using a machine learning training algorithm, to generate the latent vector based on the set of TSB images (Kim: Figs. 3 and 8, a detailed neural network configurations with feature (latent vector) detection, i.e. convolution/pooling, and reconstruction, i.e. deconvolution/upsampling and etc.; input to Conv + Batch normalization + ReLU and into deconv + bach normalization +ReLU for output; Deng: Section II deep NN is used, where e.g. ResNet introduced by Microsoft is one of types of DNN that uses skip connection for avoid overfitting, and Deng also adopts as dropout set of Fig. 4).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Korchev as modified with a detailed neural network configuration as further taught by Kim. The advantage of doing so is to provide a mechanism to extract an edge mask of an target image for improved learning and object classification  (Kim: Bakground).
Regarding Claims 6 and 17, Korchev as modified teaches all elements of Claims 1/5 and 12/16 respectively. Korchev as modified further teaches:
The apparatus of claim 5, wherein the processing circuitry is further to: use the trained image recognizer to recognize a new image of the target object (Korchev: Figs. 21-22).
Regarding Claims 7 and 18, Korchev as modified teaches all elements of Claims 1/5 and 12/16 respectively. Korchev as modified further teaches:
The apparatus of claim 5, wherein the image recognizer comprises a ResNet (residual neural network) (Deng: Section II, ResNet is one of types deep neural network).
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110070826 A1 (Korchev), in view of US 20100277304 A1 (Hat), and in further view of US 20180322623 A1 (Memo), Deng, Sheng, Lan Du, Chen Li, Jun Ding, and Hongwei Liu. "SAR automatic target recognition based on Euclidean distance restricted autoencoder." IEEE Journal of Selected Topics in Applied Earth Observations and Remote Sensing 10, no. 7 (2017): 3323-3333 (Deng), US 20200065635 A1 (Lim), US .
Regarding Claims 9 and 11, Korchev as modified teaches all elements of Claims 1/8 and 1/10 respectively. Korchev as modified does not teach NN kernel size. However, Touafria teaches:
The apparatus of claim 8, wherein a kernel size of each convolution pool is larger than a kernel size of a previous convolution pool (Touafria: p3218 Table 1, kernel size changes at each success convolution layer. It is noted that size of kernel size (i.e. filter size) is one of design hyper-parameters for a NN, which maybe changed based on number of inputs, depths of convolution layers, output, learning/classification speeds, and accuracy of detection among others).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Korchev as modified with NN kernel size as further taught by Touafria. The advantage of doing so is to provide a mechanism to use hierarchy and concurrent method for target learning in SAR application   (Touafria: Abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571) 270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHITONG CHEN/
Primary Examiner, Art Unit 2649